MEMORANDUM **
Emilio Rodriguez-Gutierrez appeals from the district court’s judgment and 71-month sentence following his guilty-plea conviction for illegal re-entry after deportation in violation of 8 U.S.C. § 1326(a), as enhanced by (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Rodriguez-Gutierrez has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Rodriguez-Gutierrez has not filed a pro se supplemental brief, and the government has not filed an answering brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver, see United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Appellant’s motion to supplement the record with the plea agreement is GRANTED.
Counsel’s motion to withdraw is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.